Citation Nr: 0922349	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-28 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
degenerative disc disease, L4-5 and L5-S1, currently 20 
percent disabling.  

2.	Entitlement to an increased initial evaluation for 
compression fracture, T11, T12 and L1 with degenerative disc 
disease, currently 20 percent disabling.  

3.	Entitlement to an increased initial evaluation for a left 
knee disability, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 2000 to 
September 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming granting serviced connection for the 
thoracic spine disability and assigning a 20 percent 
evaluation and granting service connection for the left knee 
disability and assigning a 10 percent evaluation.  The RO 
also granted service connection for degenerative disc disease 
of the lumbar spine and assigned a 20 percent evaluation in 
an August 2005 RO decision and Statement of the Case.  

In April 2009, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  During the hearing, the veteran 
indicated that he wanted to withdraw a claim for service 
connection for hearing loss.  As such, that claim is 
considered withdrawn and not subject to this decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Prior to April 20, 2007, the evidence of record shows 
severe limitation of motion in the lumbar spine.  

3.	After April 20, 2007, the competent medical evidence of 
record shows that the lumbar spine disability was manifested 
by moderate limitation of motion, flexion greater than 30 
degrees, no ankylosis and no incapacitating episodes.  

4.	The competent medical evidence of record shows that the 
thoracic spine disability was manifested by moderate 
limitation of motion, flexion greater than 30 degrees, no 
ankylosis and no incapacitating episodes.  

5.	The left knee disability was manifested by mild or slight 
subluxation and instability.  

CONCLUSIONS OF LAW

1.	The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbar spine prior to April 20, 2007 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2003 
and 2008).

2.	The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbar spine after April 20, 2007 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2003 and 2008).

3.	The criteria for a 40 percent evaluation for compression 
fracture and degenerative disc disease of the thoracic have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2008).

4.	The criteria for an initial 20 percent evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the veteran was sent a VCAA letter in May 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in a July 2007 letter.  
Any error regarding this notice is harmless as the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board has also considered the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims, as are the three issues subject to 
this appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in December 2003 and August 2007.  
The RO also attempted to obtain additional records from a 
neurosurgeon and a private physician, however, the veteran 
has not provided information regarding these records.  
Significantly, neither the appellant nor his representative 
has identified any additional records since this request and 
the record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

INCREASED EVALUATIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2008).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2008).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Lumbar and Thoracic Spine 

The veteran is currently assigned two separate 20 percent 
evaluations for compression fractures with degenerative disc 
disease of the thoracic spine and degenerative disc disease 
of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The veteran filed his claim for service connection in May 
2003.  The Board observes that the schedular criteria for 
rating spine disabilities have been amended during the 
pendency of the veteran's appeal.  Effective September 26, 
2003, the rating criteria for evaluating all spine disorders 
were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 
2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider whether an increased rating 
is warranted under the "old" criteria at any time and 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at 
any time on or after September 26, 2003.  The effective date 
of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; 
the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered the regulations changes in adjudicating the 
veteran's claim.  The August 2005 Statement of the Case 
considered the old and new criteria for evaluating disc 
disease and general diseases of the lumbar spine.  The old 
and new rating criteria were also provided to the veteran and 
his representative in this document.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating his increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  Under this regulation, a 40 percent 
evaluation was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine to 30 degrees or less; or if there is favorable 
ankylosis of the entire thoracolumbar spine.  And, a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See I., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  

In addition, the veteran was diagnosed with degenerative disc 
disease.  Under the provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; a 60% rating requires evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

The Board has reviewed all the medical evidence of record.  
In a November 2003 VA Compensation and Pension Examination, 
the veteran was diagnosed with compression fractures of the 
thoracic and lumbar spine.  A February 2003 MRI revealed 
anterior wedging at T11, T12 and L1 and central disc 
protrusion at T4-5.  He had constant nonradiating low back 
pain which was aggravated by bending, twisting, turning, 
running, sitting more than 20 minutes and lifting more than 
10 pounds.  His strength was normal and he had no 
paresthesias.  He could walk a couple of miles, but could not 
run.  His back did not affect his ability to attend school.  
He could not pick up heavy objects at work.  Upon physical 
examination, the veteran had diffuse tenderness over the 
lower thoracic and upper lumbar spine.  There was no palpable 
spasm.  He had some loss of normal lumbar lordosis.  There 
were no neurologic abnormalities.  There was some grimacing 
on range of motion testing which evidenced pain at the end of 
rotation, lateral motion, flexion and extension of the lumbar 
spine.  Range of motion of the thoracolumbar spine was 25 
degrees right rotation, 22 degrees of left rotation, 9 
degrees of right lateral and 10 degrees of left lateral 
motion, 49 degrees of flexion and 9 degrees extension.  After 
repetition, there was 27 degrees of right rotation, 16 
degrees of left rotation, 12 degrees of right lateral and 13 
degrees of left lateral motion, 40 degrees of flexion and 6 
degrees extension.  There was pain evidenced at the end of 
the range of motion testing of the thoracolumbar spine.  
There was negative straight leg raising.  

Private medical records in December 2004 reveal that the 
veteran had mild to moderate back pain.  Upon examination, he 
had fairly good range of motion in the spine.  He had mild 
discomfort to palpation at the T12-L1 junction.  He had mild 
tenderness over the L4 and L5 facet joint.  He did not have 
sciatic notch tenderness and no evidence of positive straight 
leg raising pain.  He was grossly neurovascularly intact.  X-
rays of the back revealed no change in theT12-L1 compression 
fracture.  The disc space from T11 to L2 was unchanged.  The 
veteran had definite mild narrowing of the L4-5 disc space.  
There was no definite facet joint pathology noted.  The 
impression was significant bony and soft tissue injury to the 
lumbar spine with two separate disc herniations not causing 
neurologic symptoms.  An MRI of the spine revealed central 
disc protrusion at L4-5 causing moderate lateral recess 
stenosis and mild narrowing of the central canal.  He had 
right L5-S1 disc protrusion without obvious nerve 
impingement.  

In the August 2007 VA Compensation and Pension Examination, 
the veteran reported constant pain in the lower thoracic area 
down to the lower lumbar area.  Pain was increased with 
activity, bending forward, twisting or lifting.  He had 
episodic numb/asleep sensation in his lower extremities.  
Upon physical examination, the veteran had loss of normal 
lumbar lordosis.  There was no redness or swelling.  There 
was palpable muscle spasm present in the right paralumbar 
muscle.  Deep tendon reflexes were symmetrical at the knees 
and ankles.  He had normal neurosensory sensation in the 
legs.  He had negative straight leg raising.  Musculature of 
the lower extremities appeared symmetrical and normal.  The 
thoracolumbar spine had 39 degrees of both left and right 
rotation, 22 degrees of right and 25 degrees of left lateral 
motion, 14 degrees extension and 88 degrees flexion.  There 
was no observed manifestation of pain with range of motion 
testing and no additional limitation after repetitive motion.  
The veteran was diagnosed with compression fraction of the 
lower thoracic and upper lumbar vertebra with degenerative 
disk disease of the thoracolumbar spine.  The Board has also 
reviewed the July 2008 MRI of record.  

Regarding the lumbar spine disability, the Board finds that 
the limitation of the lumbar spine was severe as shown in the 
November 2003 VA examination.  During the examination, 
flexion was limited to between 40 and 49 degrees, extension 
was between 6 and 9 degrees, right lateral flexion was 9 to 
12 degrees and left lateral flexion was 10 to 13 degrees.  
The Board has considered the additional effect of repetitive 
motion and finds that the range of motion was severely 
limited in the November 2003 VA examination.  In the August 
2007 VA examination, however, the range of motion of the 
spine improved.  During the August 2007 examination, the 
range of motion was not limited as severely and the Board 
finds that limitation of motion was moderate.  As such, the 
Board finds that a staged rating is appropriate.  As the 
November 2003 shows severe limitation of motion of the lumbar 
spine, including loss of lateral motion with osteoarthritic 
changes, a 40 percent evaluation is granted from September 2, 
2003 until the VA examination on August 20, 2007.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5295 (2003).  

Regarding the lumbar spine disability after August 20, 2007, 
the Board finds that a 40 percent evaluation is not 
warranted.  Flexion was not limited to 30 degrees or less and 
there was no evidence of ankylosis of the spine.  As such, a 
40 percent evaluation is not warranted during this time.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  
Additionally, the Board finds that the objective medical 
evidence does not show that pain on use resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the veteran's lumbar spine 
disability would be more than 20 percent disabling after 
August 2007.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Regarding the thoracic spine disability during the pendency 
of the appeal, the Board finds that a 40 percent evaluation 
is not warranted.  Flexion was not limited to 30 degrees or 
less and there was no evidence of ankylosis of the spine.  As 
such, a 40 percent evaluation is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  
Additionally, the Board finds that the objective medical 
evidence does not show that pain on use resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the veteran's thoracic spine 
disability would be more than 20 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Lastly, there was no evidence of incapacitating episodes due 
to either the lumbar spine disability or the thoracic spine 
disability.  The VA examinations and treatment records do not 
show that the veteran was prescribed by a physician to bed 
rest.  Therefore, there were no incapacitating episodes as 
defined by 38 C.F.R. § 4.471a, Diagnostic Code 5243 and the 
veteran is not entitled to an increased evaluation under this 
code for either the lumbar or thoracic spine disability.  

The Board further notes that to the extent that the lumbar 
and thoracic spine disabilities affect his employment, such 
has been contemplated in the assignment of the current 
percent schedular evaluations.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examination specifically found that the veteran was able to 
attend school and work, with limited lifting.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Left Knee 

In this case, the RO assigned a 10 percent rating for 
cartilage injury to the left knee under 38 C.F.R. § 4.71, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, which 
rates impairment resulting from other impairment of the knee, 
to include recurrent subluxation or lateral instability of 
this joint, a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R.  §§ 4.40 and 4.45 (2005), pain is 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).  

In the November 2003 VA Compensation and Pension Examination, 
the veteran was diagnosed with cartilage injury to the left 
knee with mild anterior cruciate ligament laxity.  His knee 
felt loose when ambulating and he had occasional pain.  There 
was swelling in the left knee three to four days a month that 
lasted two to three days.  His knee gave way two or three 
times a month when he was standing or walking.  There was no 
locking of the knee.  He could not run due to both back and 
knee pain.  He could walk approximately 20 feet before the 
pain increased.  He felt that he could walk 2 miles.  He did 
not use braces or splints and took ibuprofen for pain.  The 
musculature was normal.  Upon physical examination, there was 
no redness or swelling.  There was no tenderness on 
palpation.  There were nontender and well healed arthroscopic 
surgery scars on the knee.  The left knee had 0 to 126 
degrees of flexion.  There was no change in range of motion 
after repetition and there was no observed manifestation of 
pain during range of motion testing.  No additional 
limitation of motion could be attributed to flare-ups.  On 
stressing of the knee there was some mild laxity with the 
anterior drawer test.  The medial and lateral collateral 
ligaments were intact.  There was some tenderness of the 
medial collateral ligament with valgus stressing.  There was 
no crepitus and no effusion.  

Private medical records in December 2004 reveal that the 
veteran had trace effusion in his left knee.  He had no joint 
line tenderness.  He had full range of motion.  He had 
dramatic quad weakness in the left compared to the right.  
Ligament testing revealed a significant positive Lachman's 
with minimal pivot shift.  He had mild, less than Grade I 
laxity to valgus stress involving the MCL with a firm 
endpoint.  X-rays of the knee revealed no bony abnormality 
with well maintained joint spaces and no loose bodies.  An 
MRI revealed an attenuated stretched out ACL with evidence of 
mild thickening of the MCL.  The impression was chronic ACL 
tear of the left knee without meniscus pathology but with 
evidence of mild MCL laxity.  

In the August 2007 VA Compensation and Pension Examination, 
the veteran was diagnosed with anterior cruciate ligament 
laxity secondary to ACL injury to the left knee.  The veteran 
did not have locking or swelling.  He reported that this knee 
would give way approximately once per day and he would use a 
railing when possible.  There was not much pain associated 
with his knee giving way.  Upon examination, there was no 
effusion, redness, swelling or tenderness.  The left knee 
flexion was 0 to 148 degrees without observed manifestation 
of pain and without additional limitation after repetition.  
Upon stressing the knee, he had mild to moderate laxity of 
the left knee anterior cruciate ligament.  There was a 
definite end point.  The examiner could discern no medial 
collateral or lateral collateral ligament laxity.  There were 
no observed manifestations of pain with range of motion 
testing and no additional limitation after repetitive motion.  

Based on the foregoing medical evidence, the Board finds that 
an increased evaluation for the left knee disability is not 
warranted.  The preponderance of the medical evidence shows 
mild, not moderate, laxity in the left knee.  The November 
2003 VA examination and the December 2004 private examination 
show mild laxity in the left knee.  In the August 2007 
examination there was mild to moderate laxity of the left 
knee anterior cruciate ligament and no laxity in the medial 
collateral or lateral collateral ligament.  As such, the left 
knee disability more closely approximated a 10 percent 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
mild laxity.  

The Board also considered whether the veteran is entitled to 
a higher or separate rating for his left knee disability 
under other diagnostic codes.  Included within 38 C.F.R. 
§ 4.71 are multiple diagnostic codes that evaluate impairment 
resulting from service-connected knee disorders.  There was 
no evidence of ankylosis of the left knee; therefore, 
Diagnostic Code 5256 does not apply.  The evidence also does 
not show locking or effusion due to dislocated semilunar 
cartilage or removal of semilunar cartilage that is 
symptomatic, therefore, Diagnostic Codes 5258 and 5259 do not 
apply.  Furthermore, at most, the limitation of motion of the 
veteran's left knee was from 0 to 126 degrees.  There is no 
evidence showing that flexion was limited to 30 degree or 
extension to 15 degrees to warrant and increased evaluation 
under Diagnostic Code 5260 or 5261.  Lastly, there was no 
evidence of impairment of the tibia and fibula or genu 
recurvatum to warrant an increased evaluation under 
Diagnostic Codes 5262 or 5263, respectively.  

Therefore, the Board finds that a 10 percent evaluation under 
diagnostic code 5257 for slight or mild recurrent subluxation 
or lateral instability is appropriate based on the objective 
medical evidence of record.  As the evidence of record shows 
that the symptoms of the left knee disability were constant 
during the pendency of this appeal, a staged rating is not 
applicable.  The Board considered the most severe 
manifestations of the left knee disability, and a staged 
rating would not provide any benefit to the veteran.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that to the extent that the left knee 
disability affects his employment, such has been contemplated 
in the assignment of the current 10 percent schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examination specifically found that the veteran was able to 
attend school and work.  He had normal gait and was able to 
walk without braces or assistive devices.  Hence, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

A 40 percent evaluation from September 2, 2003 to August 20, 
2007 for degenerative disc disease of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation greater than 20 percent for degenerative disc 
disease of the lumbar spine after August 20, 2007 is denied.  

An increased initial evaluation for compression fracture, 
T11, T12 and L1 with degenerative disc disease, currently 20 
percent disabling is denied.  

An increased initial evaluation for a left knee disability, 
currently 10 percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


